Citation Nr: 0841339	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-32 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The preponderance of the competent medical evidence relates 
hepatitis C to 
pre-service risk factors.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty 
service.  38 U.S.C.A.  §§ 1110, 1111, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a September 2003 letter, the RO notified the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  Two 
VA medical opinions have been obtained.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II. Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. 
§ 3.303(b)(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111, 1132 (West 2002).

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2008).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).
The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran asserts that he contracted hepatitis C during 
service.  He alleges that his hepatitis risk factors during 
service included air gun inoculations, surgical and dental 
procedures and sharing razors.

The veteran served on active duty from November 1974 to June 
1983.  A report of medical history completed in conjunction 
with the November 1974 enlistment examination shows that the 
veteran answered "yes" to the question of whether there was 
a history of jaundice or hepatitis.  The November 1974 
enlistment examination noted a report noted a right arm 
tattoo.  The veteran was not tested for hepatitis at 
enlistment, and the examination report did not note a 
diagnosis of hepatitis C.  

A March 1980 re-enlistment physical noted a medical history 
of hepatitis in 1974 with no other exposure and no sequelae.  
The March 1980 examination did not note a diagnosis of 
hepatitis C. 

Although the veteran reported a history of hepatitis at 
enlistment, a mere self-report of a preservice condition 
recorded at the time of examination does not constitute an 
actual notation of such condition.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).

Because hepatitis C was not noted at enlistment, the veteran 
must be presumed sound unless the evidence clearly and 
unmistakably demonstrates that hepatitis C pre-existed 
service.  The Board finds that the evidence does not clearly 
and unmistakably demonstrate that hepatitis C pre-existed 
service.  The record does not contain any evidence of a 
diagnosis or treatment of hepatitis C prior to service, and a 
diagnosis of hepatitis C is first shown after separation in 
September 2001.  

During service, the veteran underwent surgery in 1979 to 
remove a cyst from the ball of his left foot.  He had a right 
knee meniscectomy in September 1981, reconstruction of the 
anterior cruciate ligament in July 1982 and periodontal 
surgery in 1983. 

Following separation from service, a post-service diagnosis 
of hepatitis C is first shown in VA medical records dated in 
September 2001.  

The Board notes with respect to the veteran's reported 
hepatitis risk factors that he has denied a history of 
intravenous drug use.  However, VA medical records dated in 
September 2001 noted a history of intravenous drug use from 
1970 to 1972.

The record contains two medical opinions regarding the 
etiology of hepatitis C.  In February 2007, a VA physician 
opined that the veteran contracted hepatitis C prior to 
service.  The examiner indicated that, contrary to the 
veteran's claim that non-B hepatitis was diagnosed in 1983, 
the claims file showed documentation of hepatitis in the 
review of systems on examination dated in November 1974.  The 
examiner noted that there was documentation of a tattoo on 
the right arm and documentation of infectious hepatitis in 
November 1973, one year prior to enlistment, in the remarks 
by the examining physician.  

The Board notes that the February 2007 VA examiner's 
indicated that non-B hepatitis was noted at enlistment; 
however, a review of the veteran's enlistment examination 
indicates that the report did not specifically note "non-B 
hepatitis."  Therefore, in August 2008, the Board sought a 
medical opinion in order to determine what type of hepatitis 
was noted during the enlistment examination and to determine 
the etiology of the currently diagnosed hepatitis C.   

An opinion from a VA infectious diseases specialist was 
obtained in September 2008.  The examiner reviewed the claims 
file.  The examiner noted a history of multiple immunizations 
during service, as well as multiple dental extractions, 
excision of a left foot cyst and two surgical procedures on 
the right knee.  The examiner stated that there was no 
indication of blood transfusions for any of the surgical 
procedures in the record. 
 
The examiner was asked to identify the specific viral entity 
(i.e. HAV, HBV or HCV) that was the most likely cause of the 
pre-service hepatitis referenced on examination in November 
1974.  The examiner stated that the history of hepatitis as 
documented in 1974 is unclear.  The examiner stated that 
"hepatitis" is legible on the form, but the subsequent 
script is not.  The examiner noted that the record indicates 
a pre-service history of injecting drug use, as well as the 
veteran having received a tattoo.  The examiner stated that 
injecting drug use is associated with both hepatitis B and 
hepatitis C infection.  The examiner indicated that, lacking 
specific serologic data for these, or for hepatitis A, it is 
not possible to determine which of these viruses was 
responsible for the veteran's pre-enlistment hepatitis.  The 
examiner stated that the history of injecting drug use places 
the veteran in a high risk group for having acquired a blood-
borne hepatitis, either B or C.  The examiner stated that any 
of these forms of hepatitis - A,B or C - may be associated 
with acute illness, so that none could be ruled out.  The 
examiner further indicated that the history of hepatitis as 
documented in 1974 is unclear; "infectious hepatitis" may 
imply a diagnosis of hepatitis A, but there is no medical 
documentation which establishes this as the etiology.  

The examiner was asked to state an opinion regarding whether 
the veteran's post-service hepatitis C is causally related to 
his pre-service hepatitis, to dental and surgical procedures 
performed during service or to the sharing or razors during 
service.  The examiner opined that the medical procedures 
that the veteran was listed as having undergone during 
service are not associated with the acquisition of hepatitis 
C.  The examiner further noted that the sharing of personal 
items, such as razors and toothbrushes, has been postulated 
as a possible mode of transmission of hepatitis C in 
household settings, in an attempt to explain a small 
percentage of cases of hepatitis C where identifiable risk 
factors were not present.  The examiner stated that recent 
medical literature has demonstrated that in a number of 
instances, known risk factors, that were not initially 
identified, were in fact present.  The examiner opined that 
the contribution of use of shared personal item to 
transmission of hepatitis C is unknown, but at most likely 
only accounts for a small number of cases.  The examiner 
concluded that, with a history of pre-service injecting drug 
use as well as hepatitis, and without well established risk 
factors or exposures for acquisition of hepatitis C during 
the period of military service, the veteran's preservice 
history of hepatitis is more likely related to his post-
service hepatitis C than to the dental or surgical procedures 
performed during service, or to the sharing of razors or 
other personal items during that time frame.  
        
Based on the foregoing, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for hepatitis C.  The competent medical 
evidence of record relates the veteran's hepatitis C to 
pre-service risk factors, including a tattoo and injecting 
drug use.  The record does not contain any medical evidence 
linking the veteran's hepatitis C to service.  Accordingly, 
service connection for hepatitis C is not warranted.  As 
there is a preponderance of the evidence against the 
veteran's claim, reasonable doubt may not be resolved in the 
veteran's favor





ORDER

Service connection for hepatitis C is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


